DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US Pat. 5,489,470).
Considering Claims 1-3, 7-10:  Noda teaches a composition comprising a polyester comprising 50 to 100 molar percent of a first monomer (5:58-6:11) that is preferably polyhydroxybutyrate (6:31-33); a second monomer that is a hydroxyalkanoate having 6 to 21 carbon atoms (5:58-6:11); and a third monomer (6:43-55) that is preferably 3-hydroxyvalerate or 4-hydroxybutryate (6:62-67).  Noda teaches an example comprising 83.6 mol percent of 3-hydroxybutryate, 11.4 mol percent of 3-hydroxyvalerate, 2.5 mole percent of 3-hydroxyoctanoate, and 2.5 mole percent of 3-hydroxydecanoate (Example 10).
Considering Claim 6:  Noda teaches that the hydroxyalkanoate can be 3-hydroxyhexanoate (5:58-6:11).
Considering Claim 22:  Noda teaches forming a molded article from the composition (19:56-62).
Considering Claim 23:  Noda teaches forming an extruded article from the composition (16:62-67).
Considering Claim 24:  Noda teaches a fiber made from the composition (17:54-58).
Considering Claim 25:  Noda teaches forming a film from the composition (11:37-38).
Considering Claim 26:  Noda teaches forming a foam from the composition (18:18-19).
Considering Claim 27:  Noda teaches forming a dispersion comprising the polymer (23:62-64).

s 1, 3, 6, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis et al. (US Pat. 6,117,658).
Considering Claims 1, 3, 6, 9, and 10:  Dennis et al. teaches a composition comprising a terpolymer of 3-hydroxybutryate, 3-hydroxyhexanoate, and 4-hydroxybutyrate (10:26-49), where the 3-hydroxyhexanoate  is present in and amount of 2 to 20 mol percent (10:26-49) and the 4-hydroxybutyrate is present in an amount of 1.3 mole percent (Table 1).
Considering Claim 11:  Dennis et al. teaches the 3-hydroxybutryate as being 98.7 mole percent, the 4-hydroxybutryate as being 1.3 mole percent (Table 1), and the 3-hydroxyhexanoate  is present in and amount of 2 to 20 mol percent (10:26-49).
Considering Claims 13 and 14:  Dennis et al. teaches the molecular weight as being greater than 600,000 Daltons (5:5-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above.
Considering Claim 12:  Noda teaches the composition of claim 1 as shown above.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the monomers in the claimed ranges, and the motivation to do so would have been, as Noda suggests, to provide good processability to the composition (4:29-33).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Muzaiyanah et al. (Appl Biochem Biotechnol (2013) 170:1194-1215).
Considering Claim 4:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach the presence of a 4-hydroxyvalerate monomer in the copolymer.  However, Muzaiyanah et al. teaches adding 1 to 4 mole percent of 4-hydroxyvalerate to a polyhydroxybutryate copolymer (Abstract).  Noda and Muzaiyanah et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have added the 4-hydroxyvalerate of Muzaiyanah et al. into the polymer of Noda, and the motivation to do so would have been, as Muzaiyanah et al. suggests, to improve the thermal stability of the polymer (pg. 1213).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Chuah et al. (Polymer Degradation and Stability 98 2013 331-338).
Considering Claim 5:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach the polymer as comprising 5-hydroxyvalerate.  However, Chuah et al. teaches adding 1 to 32 mole percent, preferably 1 to 10 mole percent, of 5-hydroxyvalerate into a polyhydroxybutyrate polymer (Abstract).  Noda and Chuah et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have added the 5-hydroxyvalerate of Chuah et al. to the composition of polyester of Noda, and the motivation to do so would have been, as Chuah et al. suggests, to improve the biodegradability of the polyester (Abstract).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Yano et al. (US 2003/0145518).
Considering Claims 15-18:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach adding the claimed polymers to the composition.  However, Yano et al. teaches mixing less than 50 weight percent of an additional polymer with polyhydroxybutryate, where the additional polymer can be polylactic acid, polyvinyl chloride, polycaprolactone, or other polymers (10:27-11:3).  Noda and Yano et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have added the polymers of Yano et al. to the composition of Noda, and the motivation to do so would have been, to modify the adhesive properties of the composition (10:27-11:3).
Considering Claim 20:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach the claimed fillers.  Hwoever, Yano et al. teaches adding 0.01 to 8 parts of silica powder to a polyhydroxybutyrate adhesive (15:50-16:4).  It would have been obvious to a person having ordinary skill in the art to have added the silica of Yano et al. to the composition of Noda, and the motivation to do so would have been, as Yano et al. suggests, to improve the flowability of the adhesive (15:50-16:4).
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Abe et al. (US 2015/0210801).
Considering Claims 15-18:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach adding a nucleating agent to the composition.  However, Abe et al. teaches adding 0.05 to 12 parts of pentaerythritol to a polyhydroxybutryate as a nucleating agent (¶0042-48).  Noda and Abe et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have added the pentaertythritol of Abe et al. to the composition of Noda, and the motivation to do so would have been, as Abe et al. suggests, to improve the speed of processing during molding (¶0030). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Noda et al. (US 2003/0145518).
Considering Claim 21:  Noda teaches the composition of claim 1 as shown above.
	Noda is silent towards the presence of a plasticizer.  However, Noda et al. teaches the presence of a citrate ester as a plasticizer in a polyhydroxybutyrate in an amount of less than 20 weigh percent (¶0093).  Noda and Noda et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have used the plasticizer of Noda et al. in the composition of Noda, and the motivation to do so would have been to increase the flexibility of the polymer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767